This case is appealed from the district court of Osage county, and defendant in error moves to dismiss on the ground of duplicity. This appeal embraces three separate and distinct cases, one of which is in no wise related to the other two. Case No. 7281 is an action brought by Monroe Harris v. F. W. Farrar, for an accounting and to cancel an $8,000 mortgage. Farrar filed an answer and cross-petition seeking to foreclose the mortgage. Case No. 7432 is an action brought by F. W. Farrar v. Monroe Harris to foreclose a mortgage for $10,000. These two cases were consolidated by order of the trial court. Case No. 7433 was an action by Wah-te-Sah an Incompetent, by F. W. Farrar, Guardian v. Monroe Harris to foreclose a certain mortgage in the sum of $700. This case has no relation whatever to either of the other two cases, and was not consolidated therewith. A separate judgment was rendered in the case and separate orders made therein all the way through. All three of these cases are attempted to be brought into this court on one case-made and one petition in error.
This appeal is clearly duplicitous and is dismissed. Harper v. Stumpf, 84 Okla. 187, 203 P. 194; Callahan v. Nida,86 Okla. 279, 207 P. 968.